THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

WAYNE LAND AND MINERAL
GROUP, LLC

Plaintiff, :
v. : 3:16-CV-00897
(JUDGE MARIANI)

DELAWARE RIVER BASIN
COMMISSION

Defendant, and
DELAWARE RIVERKEEPER NETWORK
MAYA K. VAN ROSSUM, THE ;
DELAWARE RIVERKEEPER

Intervenors-Defendants

ORDER
AND NOW, THIS yt DAY OF FEBRUARY 2020, upon consideration of
Plaintiffs Motion to Compel (Doc. 152) and all relevant documents, for the reasons set out
in the simultaneously filed Memorandum Opinion, IT IS HEREBY ORDERED THAT:
1. Plaintiffs Motion to Compel (Doc. 152) is DENIED IN PART and GRANTED
IN PART.
2. The Motion is DENIED insofar as
e Privilege Log Document Numbers 24 through 28, 30, 31, 34, and 36
through 45 are protected in whole or in part by the attorney-client
privilege and the protected material is not discoverable;

e Privilege Log Document Numbers 2, 5, 10, 11, 15, 17 through 20, and

22 are protected by the deliberative process privilege and, because
the need for disclosure does not outweigh the need for confidentiality,
the protected material in these Document Numbers is not
discoverable.

3. The Motion is GRANTED insofar as

e Privilege Log Document Numbers 1, 6, 7, 14, 23, 29, 32, 33, and 35
are not protected by the attorney-client privilege or the deliberative
process privilege and must be disclosed;

e Document Numbers 3, 4, 8, 9, 12, 13, 16, and 21 are protected by the
deliberative process privilege, but the need for disclosure of material
identified therein outweighs Defendant’s interest in nondisclosure, and,
therefore, specifically identified material in these documents must be
disclosed.

4. Defendant shall produce the required material within seven (7) days of the
date of this Order.

5. The parties shall meet and confer about the protection of the confidential
information contained in Document Number 7 and report to the Court within
seven (7) days of the date of this Order if they are unable to reach

\

agreement on this matter.

 

47 Leh Maw

Robert D. Mariani
United States District Judge

 

 
